   

YJ

 
 
 
 

   
  

——__RECEIVED
—— SERVED ON

COUNSEL/PARTIES OF RECORD |

  
 
 
  

UNITED STATES DISTRICT CQ

  
 

   

DISTRICT OF NEVADA CLERK US DISTRICT COURT

| BY. DISTRICT OF NEVADA
: DEPUTY

      

HK
UNITED STATES OF AMERICA, )
) 2:08-CR-00278-JCM-LRL
Plaintiff, )
)
vs. )
)
FERNANDO CRUZ )
)
Defendant. )

 

ORDER

 

The matter before the court is to clarify the order of restitution previously entered as part
of the Judgment in a Criminal Case (ECF#52), sentencing held on February 24, 2010. Upon
further review of the restitution order in this matter, the specifics needed to complete the order of

restitution were not made a part of the Judgment. Therefore, good cause appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)

listed below:

Name of Payee: BUREAU OF PUBLIC DEBT
Amount of Restitution: $1,000.00

Name of Payee: MARVIN WEBB
Amount of Restitution: $1,837.29

Total Amount of Restitution ordered: $2,852.66

Dated this [AV day of October, 2019.
tC Aaa

UNI STATES DISTRICT JUDGE

 
